DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       EDWARD LEE WILSON,
                           Appellant,

                                   v.

                      JULIA JONES, Secretary,
              FLORIDA DEPARTMENT OF CORRECTIONS,
                             Appellee.

                             No. 4D19-1649

                         [November 7, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
2017CA134.

  Edward Lee Wilson, Avon Park, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay A. Warner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.